Citation Nr: 1429635	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-45 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's psychiatric disabilities and his service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he suffers from a psychiatric disability, to include PTSD, as a result of an in-service incident in which he observed other soldiers being shot.  

In order to establish service connection for a claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2013); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Psychoses include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).

VA treatment records indicate that the Veteran has been diagnosed with major depressive disorder and PTSD.  Therefore, the evidence shows a diagnosis of a claimed disability.

The evidence also must establish the occurrence of an in-service event, injury, or disease, or, using terminology applicable to PTSD, a stressor.  The Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  The Veteran's service medical and personnel records are negative for any indication that the Veteran participated in combat.  

The Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons, and no foreign or sea service.  

As noted above, the Veteran served on active duty from August 1976 to October 1982.

Instead, the Veteran claims in-service stressors involve witnessing other soldiers being shot.  The liberalizing criteria relating to the fear of hostile military or terrorist activity that do not require a verified stressor, therefore, do not apply.  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.  

The Veteran's service medical records and personnel record are negative for any references to the Veteran observing other soldiers being shot.  

However, in a September 1982 Report of Medical History, the Veteran checked "yes" to whether he had ever experienced depression or excessive worry.  The Board has taken this into consideration.  The Veteran otherwise denied having received treatment for a mental condition, and the Veteran's service treatment records are otherwise silent for complaints of or treatment for psychiatric issues.  The Veteran's service personnel records do not suggest that the Veteran experienced his claimed in-service event.  

In November 1978, the Veteran was assigned as a Lieutenant Vehicle Driver with Alpha Battery 3/13 Field Artillery in Schofield Barracks, Hawaii, which is located on the island of Oahu.  

In a November 2007 treatment record, the Veteran stated that while he was on a training exercise, he served on guard duty at an ammunition dump.  An individual attacked the ammunition dump, and he witnessed other guards getting shot.  The Veteran then spent a significant amount of time lying down to avoid getting shot.  The Veteran had to place his finger in the bullet wound of an injured soldier during the 45-minute trip to the hospital.  

It is important to note that the Veteran has never contended that this was somehow a terror attack on an Army based in Hawaii in the 1970's.

In February 2008, the Veteran stated that while he was in service, "guards got shot at the ammo dump," and the Veteran "had to ride back in the ambulance w[ith] my finger in the [soldiers'] bullet wound to plug it up."  

In a separate February 2008 statement, the Veteran indicated that either in 1977, between January 1978 and July 1978, or in 1978 generally, at a training camp "on the volcano" in Hilo, Hawaii, the Veteran and three other soldiers were on guard duty at the ammo dump.  The Veteran indicated that there was a break-in, and two guards were shot while running at night with flash lights.  The Veteran saw one guard fall after being shot, and a second guard was shot as he ran towards the first guard.  The Veteran then kept quiet so that he would not get shot, but it took military police a long time to arrive and confront those who broke in.  The Veteran indicated that none of them had live ammunition to defend themselves.  The Veteran had to ride back to camp with his fingers in the wound of one of the injured soldiers.

In August 2009, a lieutenant with the records and administration section of the Hawaii County Police, apparently responding to a communication or request from the Veteran, indicated that the lieutenant had read through a "report" and could not locate the Veteran's name as being interviewed as part of "this incident."  The lieutenant stated that the type of incident initiated against these six juveniles was attempted murder, two counts.  The lieutenant indicated that the victims were M.B. and L.U., and the incident occurred on July 14, 1979 at the Pohakuloa Training Area (PTA) on the Big Island of Hawaii.

In August 2009, the Veteran stated that he was on guard duty on July 14, 1979 between 6:00pm and 8:00pm at the PTA on the Big Island of Hawaii, when two soldiers were shot by six individuals, approximately 20 feet away from the Veteran.  The Veteran lay down with another guard to avoid getting shot.  After the guards were shot, the Veteran rode in the back of an ambulance with his finger in the wounds of one of the soldiers.  The Veteran stated that he was never interviewed by the military police about this incident.  The Veteran indicated that the victims were M.B. and L.U.

In November 2009, a friend of the Veteran's stated that he was at Schofield Barracks on July 15, 1979.  The friend stated that while the Veteran was on guard duty at the PTA, shots were fired at him and other soldiers, and one soldier was wounded.  

The friend indicated that the Veteran then received psychological counseling while staying at Schofield Barracks, which is simply not consistent with what the Veteran stated above, in which the Veteran himself denied having received treatment for a mental condition.

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Veteran's stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  

The Board observes that neither the Veteran's service treatment records nor his personnel records in any way suggest that the Veteran was involved in an attack on an ammunition dump.  Furthermore, the evidence that the Veteran has submitted in order to corroborate his stressor do not provide the necessary corroboration.  

The Board has reviewed the evidence in some detail:  The November 2009 statement submitted by the Veteran's friend indicates that the friend was stationed at Schofield Barracks in Oahu on the night of the purported incident, which is some 200 miles away from the location of the Veteran's purported stressor event at the PTA.  Clearly the Veteran's friend did not witness the stressor first-hand; instead, the account of the Veteran's friend appears to be based on nothing other than the Veteran's own account of what happened.  This statement, based only on the Veteran's own unverified account of his in-service experiences, does not provide the necessary corroboration of the Veteran's claimed in-service stressor.  It is also in conflict with the Veteran's own statement that he did not receive treatment for a mental condition in service.

Based on the above, it is entitled to low probative value.

The August 2009 statement of the lieutenant with the Hawaii County Police also fails to corroborate the Veteran's claimed stressor.  The lieutenant indicates that the Veteran's name is not associated with details of the event in question.  It is unclear what relationship the event that the lieutenant is discussing has to the Veteran's previously-described in-service stressor. 

In this regard, the Veteran had previously indicated that his stressor occurred in 1977 or 1978; the lieutenant described an event that occurred in 1979.  The Veteran had previously indicated that it was an individual shooting at the guards; the lieutenant indicated that six juveniles were involved in an attack.  The August 2009 letter from the lieutenant confirms that an event occurred in 1979, a fact that was not cited before; overall, it does not corroborate the Veteran's involvement in this event, nor is it particularly consistent with the details of the event previously provided by the Veteran.  

Without credible corroboration, the Board finds that the Veteran has not demonstrated that the claimed in-service attack (the one he indicates he was part of) actually occurred.

Furthermore, even without corroboration, the Board finds that the Veteran's description of his claimed in-service stressor lacks accuracy.  In this regard, as the trier of fact in this case the Board has reviewed the Veteran's statements over time in great detail to determine their veracity:  The Board finds that the increasing specificity of the Veteran's recollections, and the changing of the time frame, particularly following the August 2009 statement of the lieutenant with the Hawaii County Police, detracts from its overall standing:  Before August 2009, the Veteran could not identify the date of the event with much greater specificity than a two-year period; after the August 2009 statement, the Veteran remembered not only the specific date when the event occurred but also the two-hour window of the day when it occurred.  A detailed review of the post-service treatment records, in which the Veteran, while treated for a series of other problems following service, makes slight reference to the stressor at issue, only supports this finding.

The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The VA opinions that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of an in-service stressor that is otherwise unverified.  Those VA opinions do not identify any specific supporting evidence corroborating the claimed attack.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of an in-service stressor.  The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability therefore fails on that basis.  There is no other confirmed stressor.

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Veteran was not diagnosed with any such disability within one year of separation from service.  Accordingly, presumptive service connection is not warranted for any psychiatric disability.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful event occurred.  Therefore, the Veteran's claim for service connection for a psychiatric disability, to include PTSD, fails on that basis alone.  The Board finds that preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated January 2008 informed the Veteran of all of required elements.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and full personnel file have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA treatment records.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was provided with a VA psychiatric examination in April 2013.  The VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not argued that this examination is inadequate.  In any event, the basis of the denial is factual, not medical.

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  

ORDER

Service connection for an acquired psychiatric disability, including PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


